Title: To Benjamin Franklin from Noble Wimberly Jones, 4 March 1771
From: Jones, Noble Wimberly
To: Franklin, Benjamin

Revered Sir
Savannah 4 March 1771.
I take this oportunity to acquaint you that on the 22d. of last month our Assembly met with the same fate of that in Decr. 1768, the principal cause seemed to be their having Committed the deputy Secretary for refusing to give evidence to a Committee of the House on an information against the deputy surveyor general for taking double fees in his Office which the Governor (like some other of his declarations) said the Assembly had no Right to do. Another reason he gives is A Resolution of the House not to enter on a Tax Bill for the present year the four Southern Parishes not being Represented. I receiv’d a Note from the Governor about or near 12 o Clock at noon when I waited of him, After telling me the cause of sending he recommended an Alteration in those parts of the Journals of the House and desired I would use my influence with the Members for that purpose which I refused not thinking it consistant as Speaker to be consernd in such a matter or message of any kind, and on his urging the affair of Mr. Moodie deputy Secretary I told him it would then appear (if that was struck off the Minets) that the Speaker Issued Warrant without any Authority for so doing. Some Gentlemen of the Council did mention the Governors request to several of the Members and that he would disolve the Assembly unless they did alter the Journals of that week which threat they disdaind, and the House not having any thing before them for that day adjournd to the next morning. But about 8 that evening the Governor Disolv’d us by Proclamation so that the whole business of the Session dropd amongst which were several ready for the Assent some of great consiquence. I trust you have receivd the Bills of Exchange before this two of which I have sent one sett by Capt. Hall which we hear has arrived therefore have not sent the third set. And remain with great esteem and assurance of the late Assembly’s Confidence in your inclinations and abillities Sir Your Most Obedient and Very Humble Servant
N W Jones
This comes by Mr. Ed: Telfair Member Assembly in the year 1768.
 Addressed: To / Benjamin Franklin Esqr. / Provincial Agent for / the Province of Georgia, / London / per favour of / Capt. T. Ash by way / Cows